Citation Nr: 0813313	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for Department of Veterans Affairs (VA) 
purposes.



REPRESENTATION

Appellant represented by:	John Paul Berlon, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and her two sons



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In March 2008, the appellant testified at 
a Travel Board hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the veteran's death; (3) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. §§ 101(3); 3.50(b).  However, 
there are several exceptions to this rule (regarding 
remarriage) enumerated in 38 C.F.R. § 3.55.

For VA death benefits entitlement purposes, the veteran must 
have been married to the appellant for over one year or for 
any period of time if a child was born of the marriage.  38 
C.F.R. § 3.54.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. 
Cir. 2007).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103; 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 U.S.C.A. § 501; 38 C.F.R. § 3.205(c).  The 
United States Court of Appeals for Veterans Claims (Court) 
has issued pertinent directives in Colon v. Brown, 9 Vet. App 
104 (1996).  Specifically, in cases such as the appellant's, 
the appellant must be given an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c), indicating that 
she had no knowledge of a legal impediment to the marriage. 
In general, the Court indicated that if the appellant was 
unaware of the impediment, then an otherwise invalid marriage 
could be deemed valid.

In this case, the appellant and the veteran married in 
October 1967.  They divorced in June 1988.  The veteran 
married C.B. in November 1989 and they divorced in March 
1992.  The appellant apparently has remarried and divorced 
since the veteran's death in October 1995.

The veteran was seriously ill prior to his death.  In 
correspondence of record and at her personal hearing, the 
appellant and her sons indicated that the only reason that 
the appellant and the veteran divorced was due to his abuse 
and irresponsible financial choices.  Nevertheless, in the 
years prior to his death, the appellant cared for the 
veteran.  The allegation that they had a common law marriage 
was made by the appellant's representative.  

In light of the allegation that there was a common law 
marriage prior to the veteran's death, further development is 
necessary.  

In cases involving alleged common law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The Board finds that the appellant should be provided the 
opportunity to submit evidence in support of her claim 
consistent with 38 C.F.R. § 3.205(a) in order to establish 
when she and the veteran began living together as common law 
man and wife prior to his death.

If it is established that the veteran and the appellant were 
common law man and wife when he died, it should be determined 
if the appellant remarriage to S.L.F., falls within the 
exceptions enumerated in 38 C.F.R. § 3.55.  

Finally, the Board observes that the appellant has not 
completed a VA Form 23-22 for her representative and this 
should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should complete a VA 
Form 23-22.

2.  Contact the appellant and afford her 
the opportunity to submit evidence in 
support of her claim consistent with 38 
C.F.R. § 3.205, of which she is notified 
herein.  She should also submit a copy of 
her marriage and divorce certificate from 
S.L.F.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record and taking into 
consideration common law marriage and 
38 C.F.R. § 3.55.  If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


